Citation Nr: 0829205	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  00-20 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for psychiatric disability.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and her spouse




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2000 and August 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The veteran 
testified before the undersigned at a hearing held in July 
2002.  

The Board remanded this case in July 2003 and April 2006 for 
further development.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA psychiatric examination in February 2005, which was 
scheduled to determine the etiology of any psychiatric 
disorder present.  By correspondence sent in August 2006, 
pursuant to a Board remand, the veteran was asked to inform 
VA whether she was willing to report for a psychiatric 
examination in connection with her claim for service 
connection; however, she did not reply.  

2.  Competent medical evidence does not indicate that the 
veteran's psychiatric disability is related to her military 
service or a service-connected disability.  

3.  The veteran is service-connected for the following 
disabilities: status postoperative repair of abdominal 
ventral hernias (rated 20 percent); hypertension (rated 10 
percent); right lower quadrant abdominal scarring (rated 10 
percent); hypothyroidism (rated 10 percent); and residuals of 
fracture of second metatarsal of the right foot, herpes 
simplex virus, and onychomycosis (each rated 0 percent).  The 
combined rating is 40 percent.  

4.  The medical evidence does not demonstrate that a service-
connected disability renders the veteran unable to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of these 
claims by rating decisions in June 2000 and August 2000.  
But this was both a practical and legal impossibility because 
the VCAA was not enacted until later - in November 2000.  
And in Pelegrini II, the Court clarified that in this type 
situation VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew, as if the 
initial decision was not made.  Rather, VA need only ensure 
the veteran receives or since has received content-complying 
notice such that she is not prejudiced.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO readjudicated 
the claims and sent the veteran supplemental statements of 
the case (SSOCs) in August 2001, April 2005, and January 
2008, following the VCAA notice compliance actions in April 
2001, August 2003, July 2004 and April 2006.  The veteran was 
provided every opportunity to submit evidence and argument in 
support of her claims, and to respond to the notices.  In May 
2006, the veteran indicated that she had additional evidence 
to submit and asked VA to wait at least 60 days before 
deciding her claims; however, no additional evidence was ever 
received.  Her representative submitted written argument on 
her behalf in July 2008.  Therefore, there is no prejudice to 
the veteran because her claims were readjudicated by the RO 
after appropriate VCAA notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both her private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the three "elements" of the 
notice requirement.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in April 
2006, including as it relates to the downstream disability 
rating and effective date elements of her claims.  

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
In this regard, the Board notes the Walter Reed Army Medical 
Center and Shaw Air Force Base were contacted by the RO for 
additional service treatment records, but respectively 
responded in May 2003 and June 2003 that no records for the 
veteran were available.  The Board also notes that at her 
July 2002 hearing, the veteran reported that she had applied 
for disability benefits from the Social Security 
Administration (SSA), but was still awaiting a decision.  The 
RO thereafter attempted to obtain records for the veteran 
from the SSA in February 2003, May 2003, and August 2003, to 
no avail.  The SSA was contacted directly by VA in December 
2004, at which time the agency indicated that no records for 
the veteran were available; she was notified of this response 
in January 2005 and advised to submit any records from SSA 
herself.  In February 2006, the veteran informed the Board 
that her application for SSA benefits had been unsuccessful.  
Given that the veteran is not receiving SSA disability 
benefits, and in light of the SSA's response that no records 
for her are available, the Board concludes that no further 
efforts to obtain records from SSA in connection with this 
appeal are required.

In June 2003, the veteran provided VA with authorization 
forms to obtain records from Drs. Fusch, Vasudeva, Dubick, 
Culbertson, and Brandt, as well as for Donaldson & Horsley, 
PA.  She did not, however, provide VA with any address or 
contact information for Drs. Fusch or Vasudeva, and indicated 
that she could not provide such information.  With respect to 
Dr. Dubick, she indicated only that she had a pending 
appointment with him; she has not since indicated that she 
kept the appointment, requested that VA obtain the records 
from any visit, or indicate that any records from Dr. Dubick 
are pertinent to this appeal.

With respect to Dr. Culbertson, she reported seeing him in 
connection with a breast reconstruction consultation in 1998.  
The Board finds that records pertaining to the veteran's 
breast reconstructions in service are not relevant to the 
issues currently on appeal.  The same is true with respect to 
Donaldson & Horsley, the law firm representing her in her 
litigation regarding the breast implant she received in 
service.  As for Dr. Brandt, records from that physician are 
already on file, and she did not respond to VA's invitations 
in August 2003, July 2004, and January 2005 to authorize VA 
to obtain any additional records from that individual.  The 
veteran also did not respond to VA's April 2006 letter 
seeking authorizations for Dr(s). Francis and/or Frances.  

Lastly, VA has on two occasions attempted to provide the 
veteran with a VA psychiatric examination.  The record 
reflects, however, that both attempts were unsuccessful.  
This matter will be addressed further below.  

In light of the above, the Board finds that VA's duty to 
assist the veteran in obtaining evidence in connection with 
this appeal has been fulfilled.

Entitlement to service connection, to include on a secondary 
basis, for psychiatric disability.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Alternatively, service connection may be awarded under 38 
C.F.R. § 3.303(b) for a "chronic" condition when: (1) a 
chronic disease manifests itself in service and the veteran 
currently has the same condition; or (2) a disease manifests 
itself in service but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Finally, service connection may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655.

Analysis

The veteran contends that she developed a psychiatric 
disorder in service resulting from her several surgeries 
during that time.  

With respect to Hickson/Wallin element (1), current 
disability, an October 2000 
clinical assessment form, signed by Dr. J. Frances of Santee-
Wateree CMHC documents a diagnosis of mood disorder while a 
June 2001 VA progress note indicates a diagnosis of major 
depression.  The first Hickson/Wallin element has been 
satisfied.

In reviewing the veteran's service treatment records, the 
Board notes that in August 1981 she complained of depression 
and a tendency to argue; her clinicians suggested her 
symptoms were a reaction to medication.  In May 1997, she 
presented with some mild anxiety which was considered a side 
effect of her medications.  Private medical records show that 
in 1999 she reported experiencing depression, anxiety, and 
irritability.  In August 1999 (prior to her retirement), Dr. 
Wassermann noted that she had depressive symptomatology for 
which she was treated with prescription medication.  

The service treatment records also confirm that the veteran 
had numerous surgeries while in service.  Her history begins 
with left breast reconstruction surgery in 1984, which 
included a silicon implant on the right side.  The implant 
failed, and in 1995 she had surgery to remove this implant 
and replace it with a section of the right abdominis rectus 
muscle transplanted from the belly wall.  After this 
procedure, she developed an abdominal hernia, which required 
at least two surgeries with subsequent incisional hernias and 
additional surgery.  The records show numerous surgeries 
between 1995 and 1998 on her belly wall.  

Given the psychiatric symptomatology exhibited by the veteran 
during service as well as the confirmed surgical history, 
Hickson element (2) concerning direct service connection has 
been met.  

Wallin element (2) has also been met.  Service connection is 
in effect for multiple disabilities, including status 
postoperative repair of abdominal ventral hernias.  

Now the Board will discuss the final Hickson/Wallin element, 
medical nexus.  Following an October 2000 mental status 
examination, Dr. Frances diagnosed "mood [disorder] due to 
multiple surgeries [with] chronic pain, [with] major 
depressive-like episode.  VA treatment records dated in 2001 
show that in October 2001, the veteran's treating clinician 
wrote that the depression resulted from pain originating from 
several failed surgeries.  A November 2001 entry indicates 
that the veteran had emotional problems relating to the 
surgeries in service.  In evaluating this evidence, the Board 
notes that all of the clinicians appear to attribute the 
veteran's psychiatric problems to her nonservice-connected 
failed breast reconstruction as well as the service-connected 
failed hernia repairs.  That is, none of the physicians 
distinguishes the service-connected from the nonservice-
connected surgeries.  

In July 2003, the Board remanded the case to the RO so that 
the veteran could be afforded a VA psychiatric examination to 
determine the etiology of any psychiatric disorder 
identified.  The VA examiner was asked to review the claims 
file and provide relevant medical opinions, including whether 
it is as least as likely than not that any diagnosed 
psychiatric disability was related to the veteran's military 
service or a service-connected disability such as the 
service-connected failed ventral hernia repairs "(but not 
other non service-connected disabilities such as the failed 
breast reconstruction)."  The psychiatric examiner was also 
instructed to comment on the VA treatment records dated in 
2001 that seemed to imply that the veteran's failed hernia 
operations caused her current adverse psychiatric 
symptomatology.  

To this end, the record reflects that in January 2005 
correspondence was sent to the veteran which informed her 
that a VA examination was being scheduled and that she would 
be notified of the date, time and location of the 
examination.  The letter stated that if she could not attend 
the examination and wished to be re-scheduled she should 
contact the medical facility as soon as she received the 
appointment notice.  The letter then informed her as follows: 

If You Don't Report for the Examination 
The law states that when a claimant, without good 
cause, fails to report for an examination or 
reexamination, the claim shall be rated based on 
the evidence of record.  Example of good cause 
includes, but is not limited to, illness or 
hospitalization of the claimant, death of a family 
member, etc.  Without the examination, we may have 
to deny your claim, or you might be paid less than 
you otherwise would.  

(Emphasis in original).  

Thereafter, the veteran was sent a notice informing her that 
a VA examination had been scheduled on February 9, 2005.  The 
notice advised her of time and location of the examination.  
In addition, she was again advised of the consequences for 
failure to report for the examination.  Specifically, she was 
told:

Your failure to report for any scheduled 
exam could have a detrimental effect on 
the outcome of your claim.  In addition 
to your compensation and pension request 
being canceled by our office, the claim 
will then be decided on the evidence of 
record by the VA Regional Office.  

Documentation indicates that the veteran failed to report for 
the February 2005 VA examination and provided no explanation 
for her absence.

In its April 2006 remand, the Board acknowledged the 
veteran's failure, without explanation, to report for the VA 
examination, but felt that she should be afforded one 
additional opportunity to attend an examination addressing 
the etiology of her claimed depressive disorder.  The Board 
stated, however, that the examination should be scheduled 
only if the veteran indicated that she would attend.  In 
August 2006, the veteran was sent a letter asking whether she 
was willing to report for a VA psychiatric examination.  The 
veteran did not respond.  

It is clear from the above that VA has attempted to provide 
assistance to the veteran; however, through no fault of VA, 
those efforts were unsuccessful.  As a consequence of the 
veteran's failure to cooperate, the Board is left with a 
record that does not contain sufficient evidence upon which 
to grant her service connection claim.  That is, the medical 
evidence of record fails to clarify whether the veteran's 
psychiatric symptomatology is attributable to a service-
connected (hernia repair surgeries) or nonservice-connected 
(breast reconstruction) disability.  

The burden lies on the veteran to cooperate with VA.  While 
VA has a statutory duty to assist the veteran in developing 
evidence pertinent to a claim, the veteran also has a duty to 
assist and cooperate with VA in developing evidence; the duty 
to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  In another case, the Court noted that 
in remanding the case to the Board for an examination, the 
veteran was "expected to cooperate in the efforts to 
adjudicate" the veteran's claim for benefits.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 181 (2005). It then added, 
"Their failure to do so would subject them to the risk of an 
adverse adjudication based on an incomplete and 
underdeveloped record."  Id.

Here, the veteran did not cooperate with VA's efforts to 
develop her claim.  Her failure to attend a psychiatric 
examination prevented a VA examiner from providing an opinion 
as to whether her psychiatric disability is related to her 
service-connected or nonservice-connected surgeries.  The 
Board acknowledges the veteran's statements and testimony in 
this matter.  However, it well established that as a lay 
person without medical training the veteran is not competent 
to comment on medical matters, such as whether her 
psychiatric disorder is due to service or a service-connected 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

Under these circumstances, the claim for service connection 
for psychiatric disability, on both a direct and secondary 
basis, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as no competent evidence supports 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Entitlement to TDIU.

Pertinent Law and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Analysis

The veteran is service-connected for the following 
disabilities: status postoperative repair of abdominal 
ventral hernias (rated 20 percent); hypertension (rated 10 
percent); right lower quadrant abdominal scarring (rated 10 
percent); hypothyroidism (rated 10 percent); and residuals of 
fracture of second metatarsal of the right foot, herpes 
simplex virus and onychomycosis (each rated 0 percent).  The 
combined rating is 40 percent.  Thus, the veteran fails to 
meet the schedular criteria for consideration of TDIU.  See 
38 C.F.R. § 4.16(a) [if there are two or more service-
connected disabilities, one must be rated 40 percent or 
more].

If the veteran fails to meet the statutory requirements, a 
total rating may be granted on an extraschedular basis if it 
is found that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  After 
reviewing the record, and for reasons discussed immediately 
below, the Board finds that the evidence does not demonstrate 
that the veteran's service-connected disabilities are of such 
severity as to render her unable to secure or follow 
substantially gainful employment.

According to the evidence, including her March 2000 TDIU 
claim (VA Form 21-8940), the veteran has not worked full-time 
since her retirement from service on September 30, 1999.  It 
appears that shortly before her discharge from service the 
veteran started working as an interior designer.  On her TDIU 
claim, she reported being self-employed a couple hours a week 
as a "crafter."  

In an April 2000 statement, Dr. Wassermann noted that the 
veteran suffered from an ill-defined chronic pain syndrome as 
a result of complications of breast reconstruction surgery 
and that this appeared to be interfering with her ability to 
hold gainful employment.  Dr. Wassermann's statement is 
clearly not supportive of the veteran's claim as he 
attributes her inability to work to a condition, ill-defined 
chronic pain syndrome, which was caused by a nonservice-
connected disability (failed breast reconstruction surgery).  

The veteran underwent a VA examination in February 2005, in 
part for the specific purpose of determining whether her 
service-connected disabilities affected her ability to be 
employed.  The examiner noted that the veteran agreed that 
her abdominal pain was the only issue that related in some 
way to her employability and that all of her other service-
connected disabilities were noncontributory towards this 
issue.  Following clinical evaluation, the examiner opined 
that the veteran's abdominal condition clearly prevents her 
from doing heavy lifting or any other task requiring 
strenuous physical labor or prolonged bending; however, other 
than those restrictions, she was employable.  The examiner 
indicated that from a physical perspective the veteran should 
be considered capable of obtaining and maintaining gainful 
employment in most non-strenuous tasks.  There has been no 
medical opinion offered in response to contradict this 
medical conclusion.

The Board acknowledges the veteran's statements and testimony 
in this matter.  However, it well established that as a lay 
person without medical training the veteran is not competent 
to comment on medical matters, such as whether she is 
unemployable due to her service-connected disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board accordingly concludes that the probative evidence 
establishes that the veteran is not currently precluded from 
substantially gainful employment due to her service-connected 
disabilities alone.

In summary, based on the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to TDIU.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to service connection, to include on a secondary 
basis, for psychiatric disability is denied.  

Entitlement to TDIU is denied.  




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


